DETAILED ACTION
This is in response to applicant’s amendment/response filed on 8/11/2022, which has been entered and made of record. claims 1, 4-5, 8-9, 11-12, 16 and 18-20 have been amended and claim 15 has been cancelled. Claim(s) 1-14, 16-20 are pending in the application. The claim interpretation is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner et al. (US 20200369149) in view of Nespolo et al. (US 20150314783).
Regarding claim 1, Kassner discloses A stop range indication device for a vehicle, the device comprising: an information providing unit configured to provide vehicle information used for estimation of a stop range of a host vehicle (Kassner, “[0057] It is beneficial for an apparatus for performing the method if it has a display unit with which virtual additional information can be superposed into the field of view of the driver or of the person operating the object. The capturing methods or mechanisms are used to capture the speed and the surroundings and also optionally further environmental conditions.”); 
a controller configured to calculate, based on the vehicle information provided by the information providing unit, the stop range ahead of the host vehicle in response to deceleration of the host vehicle; and a display unit configured to receive a stop range calculation signal from the controller and display the stop range ahead of the host vehicle as an augmented reality image (Kassner, “[0047] In a disclosed embodiment, the representation of the safety zone is calculated such that it illustrates the instantaneous braking distance or stopping distance of the transportation vehicle. If the speed of the transportation vehicle and/or the ambient conditions, such as precipitation situation, temperature, humidity, change, the braking distance, and correspondingly also the representation of the safety zone, will also change. [0057] The computation unit is designed here to calculate a grid based on the speed and/or on the captured surroundings/environmental conditions for displaying the safety zone, wherein the vehicle-remote end of the grid indicates the end of the safety zone. [0069] The display unit 30 is connected to the computation device 40 via a data link 70. The data link can be designed in accordance with the LVDS standard a.k.a. low voltage differential signaling. The display unit 30 receives control data for controlling the display surface of the touch screen 30 from the computation device 40 via the data link 70. [0078] This safety zone can be understood to be a region or a time within which the transportation vehicle can move safely and free from collision. The visualization of this safety zone with the aid of an augmented reality head-up display (AR-HUD) directly in the real environment therefore represents valuable assistance to the driver for managing the driving task”).
On the other hand, Kassner fails to explicitly disclose but Nespolo discloses wherein the controller comprises an obstacle determiner configured to determine whether an obstacle is present in the stop range ahead of the host vehicle, and wherein, in response to determining that the obstacle is present in the stop range, the controller is configured to indicate with a predefined warning color on the augmented reality image a portion overlapping between the stop range and the obstacle (Nespolo, “[0043] FIG. 13C illustrates the ISAD of FIG. 3 displaying a tertiary alert indicating that a vehicle is within the driver's safety zone at a proximal forward portion of the safety zone, the tertiary alert including illumination of a forward portion of the comfort zone that occurs only when the vehicle has entered the safety zone, illumination of the proximal forward safety zone, and a vehicle icon at the proximal forward safety zone representing the vehicle ahead. [0055] the ISAD 40 can be a heads-up display (HUD). [0073] As illustrated in FIG. 13A, for example, when the controller 30 identifies the presence of another vehicle within the forward safety zone 86, based on inputs to the controller, the controller 30 instructs the ISAD 40 to display a primary alert 152A at the distal forward safety zone 86A, and display the vehicle icon 130 at the distal forward safety zone 86A. The primary, secondary, and tertiary alerts 150A-150C and 152A-152C can have the same colors and/or intensities, or different colors and/or intensities representative of the proximity of the obstacle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nespolo and Kassner. That is, adding the tertiary alert of Nespolo to the apparatus of Kassner. The motivation/ suggestion would have been to provide for a system for informing a driver of a vehicle of a surrounding hazard and road position of the vehicle (Nespolo, [0008]).
Regarding claim(s) 11, it is interpreted and rejected for the same reasons set forth in claim(s) 1.
Regarding claim 10, Kassner in view of Nespolo disclose The stop range indication device of claim 1.
Kassner further discloses wherein the display unit comprises: a camera configured to capture an image ahead of the host vehicle (Kassner, “[0072] The further parts of the infotainment system camera 150, radio 140, navigation device 130, telephone 120 and instrument cluster 110, are connected to the apparatus for operating the infotainment system via the data bus 100. A plurality of cameras can be used for vicinity observation. [0096] In addition, the image data recorded by the camera 150 are likewise evaluated, for example, to detect obstacles at the edge of the road”); 
a head-up display on a windshield of the host vehicle (Kassner, “[0064] FIG. 1 illustrates the principle method of function of a head-up display. The head-up display 20 is mounted in the transportation vehicle 10 below/behind the instrument cluster in the dashboard region. Additional information is superimposed into the field of view of the driver by projection onto the windshield”); 
a projector configured to project the augmented reality image representing the stop range ahead of the host vehicle onto the head-up display (Kassner, “[0033] These displays are actually projection units that project an image onto the windshield. [0064] The additional information appears as if it was projected onto a projection surface 21 at a distance of 7-15 m in front of the transportation vehicle 10. Yet the real world remains visible through this projection surface 21”); and 
a display controller configured to: receive a stop range calculation signal from the controller, determine a position where the augmented reality image of the stop range is to be displayed from the image ahead of the host vehicle captured by the camera, and send a command signal to the projector to project the augmented reality image of the stop range in accordance with the determined position onto the head-up display (Kassner, “[0039] The real image is supplemented by a virtual image component, such as a crossbar, which indicates the safety distance in a correct location with respect to the transportation vehicle driving ahead. [0049] a virtual stopping line is superposed at a location of the driving path in front of the superposed grid at which the increased attention of the driver is required. [0053] In addition, if the transportation vehicle approaches the virtual stopping line, the grid can be calculated such that it is superposed in a compressed form so that all grid points are positioned in front of the stopping line if the location of the grid was calculated such that the transportation vehicle-remote end of the grid has reached the stopping line. [0064] The additional information appears as if it was projected onto a projection surface 21 at a distance of 7-15 m in front of the transportation vehicle 10. Yet the real world remains visible through this projection surface 21. [0069] The display unit 30 is connected to the computation device 40 via a data link 70. The data link can be designed in accordance with the LVDS standard a.k.a. low voltage differential signaling. The display unit 30 receives control data for controlling the display surface of the touch screen 30 from the computation device 40 via the data link 70”).
Regarding claim 17, Kassner in view of Nespolo discloses The stop range indication method of claim 11.
Kassner further discloses wherein displaying of the stop range ahead of the host vehicle as the augmented reality image comprises: determining a position where the augmented reality image of the stop range is to be displayed from an image captured from a range ahead of the host vehicle; and projecting, by a projector, the augmented reality image representing the stop range in accordance with the determined position onto a head-up display (Kassner, “[0039] The real image is supplemented by a virtual image component, such as a crossbar, which indicates the safety distance in a correct location with respect to the transportation vehicle driving ahead. [0049] a virtual stopping line is superposed at a location of the driving path in front of the superposed grid at which the increased attention of the driver is required. [0053] In addition, if the transportation vehicle approaches the virtual stopping line, the grid can be calculated such that it is superposed in a compressed form so that all grid points are positioned in front of the stopping line if the location of the grid was calculated such that the transportation vehicle-remote end of the grid has reached the stopping line. [0064] The additional information appears as if it was projected onto a projection surface 21 at a distance of 7-15 m in front of the transportation vehicle 10. Yet the real world remains visible through this projection surface 21”).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner et al. (US 20200369149) in view of in view of Nespolo et al. (US 20150314783), and further in view of Yim et al. (US 20170291506).
Regarding claim 2, Kassner in view of Nespolo discloses The stop range indication device of claim 1.
Kassner further disclose wherein the information providing unit comprises: a radar sensor configured to sense a distance to a preceding vehicle (Kassner, “[0019] the following components that make observation of the vicinity possible are mentioned: RADAR devices a.k.a. radio detection and ranging, LIDAR devices a.k.a. light detection and ranging, mainly for the field of distance capturing/warning”);
a speed sensor configured to detect a current speed of the host vehicle (Kassner, “[0057] The capturing methods or mechanisms are used to capture the speed and the surroundings and also optionally further environmental conditions. [0096] In the subsequent operation at 420, the current driving speed and the data relating to the current control process SG are captured”); 
a steering angle sensor configured to detect an angle at which the driver has operated a steering wheel (Kassner, “[0057] In this connection, data relating to the control operation of the transportation vehicle, such as its own steering angle, use of the “blinker” or a cross track distance within the road, should be captured and taken into account so that the grid can be superposed correctly on the future trajectory of the transportation vehicle, for example, when changing lanes”).
On the other hand, Kassner in view of Nespolo fails to explicitly disclose but Yim discloses a velocity change sensor configured to detect a rate of change of velocity of the host vehicle; an accelerator pedal sensor configured to output a first ON signal when a driver has pressed an accelerator pedal; a brake pedal sensor configured to output a second ON signal when the driver has pressed the brake pedal (Yim, “[0036] The driving information detecting unit 110 (e.g., a sensor) may be configured to detect driving information based on driving of the electric vehicle using at least one of a vehicle speed sensor 11, an accelerator position sensor (APS) 12, a brake pedal sensor (BPS) 13…The driving information detecting unit 110 may be configured to detect an operation state of an accelerator pedal by a driver using the APS 12, detect a brake operation state using the BPS 13, and provide detection results to the vehicle controller 140. When the accelerator pedal is completely pressed or engaged, a position value of the accelerator pedal is 100%, and when the accelerator pedal is not pressed (e.g., disengaged), a position value of the accelerator pedal is 0%”); 
a one-foot drive control adjacent to a seat of the driver (Yim, “[0046] Meanwhile, the vehicle controller 140 may be configured to implement a one-foot drive by setting the offset torque line of the driver, and may be configured to adjust a torque of the motor to provide the driver with an acceleration sensation personalized for the driver through the one-foot drive. [0048] Therefore, the offset torque line of the driver may be set, thereby making it possible to support the one-foot drive using only the accelerator pedal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kassner in view of Nespolo and Yim. That is, adding the driving information detecting unit and the vehicle controller of Yim to the apparatus of Kassner in view of Nespolo. The motivation/ suggestion would have been to provide a system and a method for controlling a torque of an electric vehicle having advantages of minimizing energy loss by hydraulic braking and providing an acceleration sensation of a driver by applying an offset torque of the driver to a basic creep torque line to increase a regenerative braking amount (Yim, [0009]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner in view of Nespolo and Yim, and further in view of Yu et al. (CN 104875741 A).
Regarding claim 3, Kassner in view of Nespolo and Yim discloses The stop range indication device of claim 2.
On the other hand, Kassner in view of Nespolo and Yim fails to explicitly disclose but Yu discloses a navigation device configured to provide information regarding traffic lights, stop lines, and obstacles ahead of the host vehicle (Yu, “interface 52 may be a vehicle 12 provides infrastructure (such as traffic light location and time, stop sign and position of other traffic control, position and train stop time) and indicating a specific event (such as buildings and traffic rule of the temporary change (e.g., construction area)). interface 52 also can provide the vehicle 12 with respect to vehicle 12 in the surrounding environment (such as road obstacles) or vehicle 12 around the vehicle state indication (such as other brake light or headlight 12 of the vehicle is obvious evening primrose) indirect information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu into the combination of Kassner, Nespolo and Yim. That is, adding interface of Yu to the apparatus of Kassner, Nespolo and Yim. The motivation/ suggestion would have been VSC 18 and the ECM 14 communication to based on brake apply and release state corresponding to the input signal to control the engine 16 off and then started. vehicle system 10 based on brake release state predicting vehicle starting event. Compared with the traditional vehicle, by closing the engine 16 when the vehicle propulsion is not required, a micro mixing fuel economy of the vehicle is improved.
Claim(s) 4, 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner in view of Nespolo, and further in view of Xu et al. (US 20200361466) and Kamiya et al. (US 20220130296).
Regarding claim 4, Kassner in view of Nespolo discloses The stop range indication device of claim 1.
Kassner further discloses a stop estimator configured to estimate whether or not the host vehicle is to stop (Kassner, “[0053] The length of the grid may no longer be able to visualize the braking distance due to the compression, but this procedure provides the driver with the information that is essential in the situation, specifically the location on the road at which they must absolutely come to a stop.”); 
a stop range calculator configured to calculate the stop range ahead of the host vehicle (Kassner, “[0047] In a disclosed embodiment, the representation of the safety zone is calculated such that it illustrates the instantaneous braking distance or stopping distance of the transportation vehicle); 
a stop range transmitter configured to transmit a stop range signal regarding the stop range calculated by the stop range calculator to the display unit (Kassner, “[0057] The computation unit is designed here to calculate a grid based on the speed and/or on the captured surroundings/environmental conditions for displaying the safety zone, wherein the vehicle-remote end of the grid indicates the end of the safety zone. [0069] The display unit 30 is connected to the computation device 40 via a data link 70. The data link can be designed in accordance with the LVDS standard a.k.a. low voltage differential signaling. The display unit 30 receives control data for controlling the display surface of the touch screen 30 from the computation device 40 via the data link 70”).
On the other hand, Kassner in view of Nespolo fails to explicitly disclose but Xu discloses a traveling condition change determiner configured to determine whether or not to re-execute the calculation of the stop range when the vehicle information provided by the information providing unit changes (Xu, “[0010] The method may also comprise detecting a velocity change of the vehicle and consist of updating the stopping distance. The method may also comprise stopping the vehicle with a smooth deceleration profile via the braking operation, wherein the smooth deceleration profile comprises monitoring and updating the calculation of the stopping distance in response to detecting the velocity change to maintain the linear rate”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xu into the combination of Kassner and Nespolo. That is, adding the updating the stopping distance based on velocity change of Xu to the apparatus of Kassner and Nespolo. The motivation/ suggestion would have been stopping the vehicle with a smooth deceleration profile via the braking operation (Xu, [0010]).
On the other hand, Kassner in view of Nespolo and Xu fails to explicitly disclose but Kamiya discloses a velocity change calculator configured to calculate a rate of change of velocity of the host vehicle (Kamiya, “[0047] For example, the inertial sensor 42 includes a gyro sensor and an acceleration sensor. [0066] The behavior state sensor 71 may further include an acceleration sensor that detects an acceleration of the vehicle A”);
a stop determiner configured to determine whether the host vehicle is in a stopped state and to control the display unit to stop displaying the stop range (Kamiya, “[0179] The display generation unit 109 notifies the driver, by deceleration notification contents CTd1 and CTd2, that the general road vehicle speed control function is activated and the vehicle A is to be automatically decelerated. [0190] When a display end condition of the stop emphasis content CTE is satisfied, the display generation unit 109 ends display of the content related to the general road vehicle speed control function. As an example, when the own vehicle stops, or when the temporary stop point SP is outside the angle of view VA, the display generation unit 109 determines that the end condition is satisfied”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kamiya into the combination of Kassner, Nespolo and Xu. That is, adding the acceleration sensor and applying the stop displaying function of Kamiya to the apparatus of Xu, Kassner and Nespolo. The motivation/ suggestion would have been to save computing resources and power consumption.
Regarding claim 5, Kassner in view of Nespolo and Xu, Kamiya disclose The stop range indication device of claim 4.
On the other hand, Kassner in view of Nespolo and Xu fails to explicitly disclose but Kamiya discloses wherein the velocity change calculator is configured to provide the stop estimator a velocity change signal regarding the rate of change of velocity of the host vehicle sensed by the velocity change sensor or a velocity change signal generated by differentiating a speed of the host vehicle transmitted by the speed sensor (Kamiya, “[0047] For example, the inertial sensor 42 includes a gyro sensor and an acceleration sensor. [0066] The behavior state sensor 71 may further include an acceleration sensor that detects an acceleration of the vehicle A”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kamiya into the combination of Kassner and Xu. That is, adding the acceleration sensor of Kamiya to the apparatus of Xu, Kassner and Nespolo. The motivation/ suggestion would have been to provide a display control device and a display control program product each of which is capable of displaying contents with improved convenience (Kamiya, [0039]).
Regarding claim 9, Kassner in view of Nespolo and Xu, Kamiya disclose The stop range indication device of claim 4.
On the other hand, Kassner in view of Nespolo and Kamiya fails to explicitly disclose but Xu discloses wherein when an ON signal generated by an accelerator pedal sensor or an ON operation signal generated by an one-foot drive control, is received or when a steering angle signal generated by a steering angle sensor is received, the traveling condition change determiner is configured to determine whether to re-execute the calculation of the stop range and then to transmit a determination signal to the stop range calculator, the determination signal indicating the calculation of the stop range to be re-executed (Xu, “[0017] The method may also comprise updating the calculation of the stopping distance in response to detecting a change in at least one of the braking parameters and stopping the vehicle via the braking operation. [0061] The controller 14 may update a stopping distance based on a change in at least one of the braking parameters to ensure that the brake pressure is applied at a linear rate throughout the braking operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xu into the combination of Kassner and Nespolo, Kamiya. That is, adding the updating the stopping distance based on braking parameters change of Xu to the apparatus of Kassner and Nespolo, Kamiya. The motivation/ suggestion would have been stopping the vehicle with a smooth deceleration profile via the braking operation (Xu, [0010]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner in view of Nespolo, Xu and Kamiya, and further in view of Isaji et al. (US 20070191997).
Regarding claim 6, Kassner in view of Nespolo and Xu, Kamiya disclose The stop range indication device of claim 4.
On the other hand, Kassner in view of Nespolo and Xu, Kamiya fails to explicitly disclose but Isaji discloses when a magnitude of deceleration provided by the velocity change calculator is equal to or greater than a predetermined value, the stop estimator is configured to estimate that the host vehicle will stop and notifies the stop range calculator to start the calculation of the stop range (Isaji, “[0005] when the vehicle is decelerated with a predetermined deceleration from a vehicle speed V.sub.0, a distance (a foreseen distance), which is traveled until the vehicle stops within a predetermined time t2, is determined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Isaji into the combination of Kassner and Nespolo, Xu, Kamiya. That is, adding the determining the distance based on predetermined deceleration of Isaji to the apparatus of Kamiya, Nespolo, Xu and Kassner. The motivation/ suggestion would have been to determine a shape of a road that is ahead of a vehicle and controls a speed of the vehicle (Isaji, [0005]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner in view of Nespolo, Xu and Kamiya, and further in view of Ohsugi et al. (US 20160264134) and Buerkle et al. (US 20200130662).
Regarding claim 7, Kassner in view of Nespolo and Xu, Kamiya disclose The stop range indication device of claim 4.
On the other hand, Kassner in view of Nespolo and Xu, Kamiya fails to explicitly disclose but Ohsugi discloses wherein the stop range calculator is configured to calculate the stop range ahead of the host vehicle using the formula: 
    PNG
    media_image1.png
    46
    137
    media_image1.png
    Greyscale

wherein v indicates a current speed of the host vehicle, a1 indicates a first value of deceleration for stopping the host vehicle, and a2 indicates a second value of deceleration for stopping the host vehicle (Ohsugi, 
    PNG
    media_image2.png
    621
    523
    media_image2.png
    Greyscale

Therefore, when the a1 and a2 represent a min and max deceleration, respectively, the stop range equals to the difference between the max distance and the min distance, namely, 
    PNG
    media_image1.png
    46
    137
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ohsugi into the combination of Kassner and Yim, Xu, Kamiya. That is, adding the calculating stop distance of Ohsugi to the apparatus of Kamiya, Xu, Kassner and Yim. The motivation/ suggestion would have been to calculate a required stop distance between the first point and a second point where the vehicle can be stopped (Ohsugi , [0007]).
On the other hand, Kassner in view of Nespolo and Xu, Kamiya, Ohsugi fails to explicitly disclose but Buerkle discloses a minimum and a maximum value of deceleration (Buerkle, “[0055] The longitudinal safety distance is parametrized by maximum accelerations, minimum and maximum decelerations, a response time, and the current state of the environment, i.e. the traffic participants and their current physical states. [0065] Each braking profile includes a set of parameters that define braking performance. For example, each braking profile may include a minimum safety distance, a minimum deceleration, a maximum deceleration, a response time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Buerkle into the combination of Kassner and Nespolo, Xu, Kamiya, Ohsugi. That is, adding the max and min decelerations of Buerkle to the formula of Ohsugi. The motivation/ suggestion would have been applying a deceleration based on the selected braking profile to maintain a safety distance based on the selected braking profile (Buerkle, abstract).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner in view of Nespolo, Xu and Kamiya, and further in view of Suk et al. (US 20120081542).
Regarding claim 8, Kassner in view of Nespolo and Xu, Kamiya disclose The stop range indication device of claim 4.
On the other hand, Kassner in view of Nespolo and Xu, Kamiya fails to explicitly disclose but Suk discloses when the stop range ahead of the host vehicle calculated by the stop range calculator is located in a position beyond a distance to a preceding vehicle sensed by a radar sensor and overlaps a preceding vehicle, or when the stop range ahead of the host vehicle is located in a position beyond a position of a traffic light or a stop line transmitted by a navigation device, and overlaps the traffic light or the stop line, the obstacle determiner is configured to determine that the obstacle is present ahead of the host vehicle (Suk, “[0003] the present invention relates to a system and method for detecting an obstacle on a road, which can detect the obstacle existing within a forward safety distance of a driving vehicle to determine risk level on the basis of image information about a projection image of a laser beam directed toward a road surface and image information about the actual surroundings. [0006] Obstacle detecting methods used in recent years include methods for detecting a distance from a vehicle to a front object by transmitting and receiving radar signals or laser signals. [0007] the technique of determining the presence or absence of the front object using a laser radar or laser distance measuring appliance, or detecting a front vehicle using a means for measuring a distance from the vehicle to the front object to prevent the collision is effective on a straight road”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Suk into the combination of Kassner and Nespolo, Xu, Kamiya. That is, adding the determining the obstacle presence of Suk to the apparatus of Kamiya, Xu, Kassner and Nespolo. The motivation/ suggestion would have been to prevent the collision is effective on a straight road (Suk, [0007]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner et al. (US 20200369149) in view of Nespolo et al. (US 20150314783), and further in view of Xu et al. (US 20200361466) and Isaji et al. (US 20070191997).
Regarding claim 12, Kassner in view of Nespolo discloses The stop range indication method of claim 11.
On the other hand, Kassner in view of Nespolo fails to explicitly disclose but Xu discloses wherein calculating the stop range ahead of the host vehicle is performed after a rate of change of velocity of the host vehicle has been calculated (Xu, “[0010] The method may also comprise detecting a velocity change of the vehicle and consist of updating the stopping distance. The method may also comprise stopping the vehicle with a smooth deceleration profile via the braking operation, wherein the smooth deceleration profile comprises monitoring and updating the calculation of the stopping distance in response to detecting the velocity change to maintain the linear rate”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xu and Kassner, Nespolo. That is, adding the updating the stopping distance based on velocity change of Xu to the apparatus of Kassner and Nespolo. The motivation/ suggestion would have been stopping the vehicle with a smooth deceleration profile via the braking operation (Xu, [0010]).
On the other hand, Kassner in view of Nespolo and Xu fails to explicitly disclose but Isaji discloses when a magnitude of deceleration is equal to or greater than a predetermined value, the host vehicle has been estimated to stop (Isaji, “[0005] when the vehicle is decelerated with a predetermined deceleration from a vehicle speed V.sub.0, a distance (a foreseen distance), which is traveled until the vehicle stops within a predetermined time t2, is determined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Isaji into the combination of Kassner, Nespolo and Xu. That is, adding the determining the distance till the vehicle stops based on predetermined deceleration of Isaji to the apparatus of Xu and Kassner, Nespolo. The motivation/ suggestion would have been to determine a shape of a road that is ahead of a vehicle and controls a speed of the vehicle (Isaji, [0005]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner et al. (US 20200369149) in view of Nespolo et al. (US 20150314783), and further in view of Ohsugi et al. (US 20160264134) and Buerkle et al. (US 20200130662).
Regarding claim 13, Kassner in view of Nespolo discloses The stop range indication method of claim 11.
Claim 13 recites similar limitations as claim 7, thus is rejected by Kassner in view of Nespolo, Ohsugi and Buerkle under similar rational as claim 7.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner in view of Nespolo, Ohsugi and Buerkle, and further in view of Yanagita et al. (US 20200298709).
Regarding claim 14, Kassner in view of Nespolo, Ohsugi and Buerkle discloses The stop range indication method of claim 13, wherein wherein the minimum value of deceleration and wherein the maximum value of deceleration, have been disclosed.
On the other hand, Kassner in view of Nespolo, Ohsugi and Buerkle fails to explicitly disclose but Yanagita discloses wherein the value of deceleration used for the calculation of the stop range are corrected by calculating, by the controller, an error between the stop range in a previous stopped state and the stop range in a current stopped state (Yanagita, “abstract, a first distance deriving unit that derives a predicted stopping distance that is a distance between a current position of the vehicle and a predicted stop position at which the vehicle is predicted to stop when travelling at the derived deceleration, a second distance deriving unit that derives a target stopping distance that is a distance between the current position of the vehicle and a target stop position at which the vehicle is to stop, and a deceleration correcting unit that corrects the deceleration of the vehicle based on the predicted stopping distance and the target stopping distance”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yanagita and Kassner, Nespolo, Ohsugi and Buerkle. That is, applying the deceleration correction of Yanagita to the min and max deceleration of Kassner, Nespolo, Ohsugi and Buerkle. The motivation/ suggestion would have been to provide a vehicle capable of appropriately stopping (Yanagita, [0017]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner et al. (US 20200369149) in view of Nespolo et al. (US 20150314783), and further in view of Amodio Leon et al. (US 20150371543).
Regarding claim 16, Kassner in view of Nespolo discloses The stop range indication method of claim 11.
On the other hand, Kassner fails to explicitly disclose but Nespolo discloses determining that the obstacle is present ahead of the host vehicle when the stop range ahead of the host vehicle is located in a position beyond a distance to a preceding vehicle sensed by a radar sensor and overlaps the preceding vehicle (Nespolo, “Step S102: when the current distance is not greater than safety distance, determining the current in the alarm state. In the embodiment of the invention, if the current distance between the external object and the vehicle is not greater than safety distance, it shows that the external object is closer to the vehicle, at this time, the risk of traffic accident is large, so it can be used as an alarm state. FIG. 21 takes the external object as an example of the vehicle, which schematically shows a display mode when the local vehicle is too close. In the alarm state, it can display the first color (such as red) and the distance of the front vehicle is too close, please reduce. As shown in FIG. 21, the head-up display system detects that the front vehicle 71 the current distance of the local vehicle is 50m, and the current safety the distance is 60m, namely the alarm state”). The same motivation of claim 11 applies here.
On the other hand, Kassner in view of Nespolo fails to explicitly disclose but Amodio Leon discloses a position beyond a position of a traffic light or a stop line transmitted by a navigation device (Amodio Leon, “[0060] FIG. 7 is a critical path view 750 illustrating a flow based on time in which critical operations of the safe flight-path search engine of FIG. 1 occur, according to one embodiment. In operation 702, the safe-flight server 100 may generate a safe-flying route 108 of an aerial vehicle 110 based on a position 112 of a set of obstacles 114 (e.g., a tree 114A, a utility pole 114B, a street light 114C, a building 114D, a telephone line, a utility line 114E, and/or a traffic light 114F) in a neighborhood area 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Amodio Leon into the combination of Nespolo and Kassner. Since Nespolo teaches “At the same time, the external object in the embodiment can include other vehicle outside the vehicle, pedestrian, animal, non-motor vehicle and so on, also can include a road, indicating the rest of the object. For different external objects, it can adopt different corresponding relation to determine the safety”, and Amodio Leon discloses a traffic light is a type of obstacle, the obstacle of Nespolo can be replaced with the traffic light of Amodio Leon. Therefore, determining that the obstacle is present ahead of the host vehicle when the stop range ahead of the host vehicle is located in a position beyond a position of a traffic light or a stop line transmitted by a navigation device and overlaps a traffic light or a stop line. The motivation/ suggestion would have been to determine obstacles of various types.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner et al. (US 20200369149) in view of Nespolo et al. (US 20150314783), and further in view of Martin et al. (KR 20150125607 A).
Regarding claim 18, Kassner in view of Nespolo discloses The stop range indication method of claim 17. 
On the other hand, Kassner in view of Nespolo fails to explicitly disclose but Martin discloses wherein when a determination signal indicating presence of the obstacle ahead of the host vehicle is transmitted to a display controller by the obstacle determiner, the head-up display displays a portion overlapping between the stop range and the obstacle as an augmented reality image having a warning color under control of the display controller (Martin, “The system 10 may further comprise a wireless data receiver configured to receive a signal emanating from the mounted transmitter in close dangerous to the driver vehicle (wireless data receivers) (14). Referring to Figure 13c, the controller 30 if it is determined that has interested the vehicle moves toward the proximal forward safety zone (86c), the controller 30 displays a third alarm (150C) in the comfort zone (84) and the proximal forward safety 3 to the zone (86c)It can command the ISAD (40) to display a warning (152c). A third alarm (152c) as shown in Figure 13c may also include a distal section and a middle layer forward safety (86a and 86b). Car icon 130 can be moved in the forward direction proximal safety zone (86c). The first, second, and third alarm (150a to 150c and 152a to 152c) can have the same color and / or intensity, or other colors and / or intensity that indicates the proximity of an obstacle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Martin and Kassner, Nespolo. That is, applying the color-coded obstacle within the safe area of Martin to display the obstacles of Kassner and Nespolo. The motivation/ suggestion would have been to provide a context-awareness system to assist the operation of the vehicle by the driver (Martin).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner et al. (US 20200369149) in view of Nespolo et al. (US 20150314783), and further in view of Xu et al. (US 20200361466).
Regarding claim 19, Kassner in view of Nespolo discloses The stop range indication method of claim 11.
On the other hand, Kassner in view of Nespolo fails to explicitly disclose but Xu discloses wherein when the controller receives one of an ON signal generated by an accelerator pedal sensor and an ON operation signal generated by an one-foot drive control, or a steering angle signal generated by a steering angle sensor, re-execution of the calculation of the stop range is determined (Xu, “[0010] The method may also comprise detecting a velocity change of the vehicle and consist of updating the stopping distance. The method may also comprise stopping the vehicle with a smooth deceleration profile via the braking operation, wherein the smooth deceleration profile comprises monitoring and updating the calculation of the stopping distance in response to detecting the velocity change to maintain the linear rate. [0059] The system 10 may also comprise a velocity sensor, also called a speed sensor, 38 configured to detect the velocity of the vehicle 12”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xu and Kassner, Nespolo. That is, adding the updating the stopping distance based on velocity change of Xu to the apparatus of Kassner and Nespolo. The motivation/ suggestion would have been stopping the vehicle with a smooth deceleration profile via the braking operation (Xu, [0010]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassner et al. (US 20200369149) in view of Nespolo et al. (US 20150314783), and further in view of Kamiya et al. (US 20220130296).
Regarding claim 20, Kassner in view of Nespolo discloses The stop range indication method of claim 11.
On the other hand, Kassner in view of Nespolo fails to explicitly disclose but Kamiya discloses when the host vehicle is determined to be in a stopped state, transmitting, by the controller, a signal to stop the display unit displaying the stop range (Kamiya, “[0179] The display generation unit 109 notifies the driver, by deceleration notification contents CTd1 and CTd2, that the general road vehicle speed control function is activated and the vehicle A is to be automatically decelerated. [0190] When a display end condition of the stop emphasis content CTE is satisfied, the display generation unit 109 ends display of the content related to the general road vehicle speed control function. As an example, when the own vehicle stops, or when the temporary stop point SP is outside the angle of view VA, the display generation unit 109 determines that the end condition is satisfied”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kamiya and Kassner, Nespolo. That is, applying the stop displaying function of Kamiya to the apparatus of Kassner and Nespolo. The motivation/ suggestion would have been to save computing resources and power consumption.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        9/27/2022